Poisoning a cow is the offense; punishment fixed at a fine of $100.00.
The case was tried on the 3rd day of December, 1927. Notice of appeal was given on the 22nd of that month. No extention of time seems to have been made upon that date. On February 22, 1928, there was an application to extend the time for thirty days. It may be that the memorandum written was intended to grant the request. The bills of exceptions appear to have been filed on March 22, 1928. In the absence of a statement of facts showing the evidence which was before the trial court, it will be impossible *Page 493 
to determine whether the bills of exceptions are meritorious. However, this court is not authorized to consider the bills of exceptions for the reason that they were filed too late. They were filed upon the ninetieth day after the notice of appeal was given. The court adjourned on the 31st day of December, 1927. The law (Art. 760, C. C. P.) allowed thirty days after that date within which to prepare and file the bills of exceptions. Within that time the court was privileged to order an extension of time not to exceed ninety days after the notice of appeal. No request for an extension appears to have been made until some fifty days after the adjournment of court. At that time the authority of the court to grant the extension had expired. See Buckley v. State, 108 Tex Crim. Rep. 316; Stewart v. State, 108 Tex.Crim. Rep.; Mireles v. State, 98 Tex. Crim. 396; Simpson v. State, 10 S.W.2d 567; Stevenson v. State, 10 S.W.2d 548; Jordan v. State, 10 S.W.2d 990.
Finding no error presented for review, the judgment is affirmed.
Affirmed.